tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan uniform issue list se tep cats legend church a conference w state s city c_corporation e corporation h plan x dear this letter is in response to your request received date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury on your behalf corporation e and corporation h collectively the taxpayer are two state sdollar_figure not-for- profit corporations operating jointly as a continuing care retirement community and exempt from taxation pursuant to sec_501 of the code the taxpayer represents that it is both controlled by and associated with church a within the united_states church a is organized into jurisdictions each jurisdiction is composed of conferences encompassing a certain geographical area such as conference w conference w is in turn composed of numerous districts which are comprised of individual churches each conference meets in session once a year for worship fellowship and to conduct the business of the conference conference w of church a with the support of a charitable donor founded the taxpayer to provide elderly persons on a non-profit charitable and ecumenical basis under the sponsorship of conference w with housing facilities specially designed to meet their physical social psychological and spiritual needs and to provide all services required to meet such needs and to contribute to their health security happiness and usefulness in longer life upon dissolution of the taxpayer other than by merger or consolidation with a similar charitable or religious entity the assets are to be distributed to conference w or to other c organizations the articles of organization of the taxpayer as amended provide that all directors twenty-four in number shall be selected by conference w and that additional ex officio members of the board_of directors shall be selected by conference w the by-laws of each corporation provides that ex officio members must include the bishop of the city c area any administrative assistant to said bishop any director of connectional ministries and the district superintendents of three districts within conference w the taxpayer established plan x a welfare_benefit_plan to provide health insurance for the benefit of ail full time employees none of the eligible participants are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code plan x is administered by the group_health_plan committee the committee all of whose members are appointed by the chairperson of the board_of directors with the board’s approval further the committee shall be comprised of no less than five members selected from the directors ex officio directors and the friends of the taxpayer the chairperson with the approval of the board may appoint one or more persons as a member or as chair of any committee who are not members of the board_of directors however a majority of the committee members must be directors all members of the board_of directors are appointed by conference w based on the preceding facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in a order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches the taxpayer consists of two not-for-profit corporations which are exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 of the code all members of the board_of directors of the taxpayer are appointed by conference w in view of the control of the taxpayer by church a through conference w we conclude that the taxpayer is controlled by a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of the taxpayer meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention_of_association_of_churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of plan x is vested in the committee the committee is controlled by church a through the controlling power that conference w exercises over the taxpayer’s board_of directors all members of the board_of directors are appointed by conference w directors must always comprise a majority of the committee the purpose and function of the committee is the administration of plan x accordingly plan x is maintained by an organization that is controlled by a church_or_convention_or_association_of_churches administrative control of plan x is vested in the committee whose responsibility is the administration of plan x for the provision of welfare benefits for the deemed employees of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that plan x maintained by the taxpayer is a church_plan pursuant to sec_414 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact please address all correspondence to se t ep ra t3 sincerely yours pn bo camb laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
